Per Curiam.
Respondent was admitted to practice by this Court in 1986. She maintains an office for the practice of law in Delmar, Albany County.
Petitioner moves to confirm a Referee’s report issued after a hearing insofar as the report sustained charge I of a petition of charges and to disaffirm the report insofar as it did not sustain charge II. Respondent opposes petitioner’s motion contending that the Referee did not sustain charge I.
We grant petitioner’s motion and find respondent guilty of the charged professional misconduct. In violation of the attorney disciplinary rules, respondent neglected a bankruptcy matter entrusted to her by a client by failing to move to reopen a dismissed proceeding for in excess of 10 months (see Code of Professional Responsibility DR 6-101 [a] [3] [22 NYCRR 1200.30 (a) (3)]) and failed to promptly cooperate with petitioner’s investigation (see DR 1-102 [a] [5], [7] [22 NYCRR 1200.3 (a) (5), (7)]).
In mitigation, respondent cites various home office and family problems. However, as we have previously stated, attorneys must attend to their clients’ interests punctually and with vigor despite distracting and stressful intrusions from personal and family problems or advise their clients of their option to obtain other counsel. Likewise, such intrusions do not excuse an attorney’s obligation to promptly and fully cooperate with petitioner (see Matter of Cannon, 284 AD2d 721 [2001]).
We have considered respondent’s prior disciplinary record. Under the circumstances presented, we conclude that respondent should be censured.
Mercure, J.P., Peters, Carpinello and Kane, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that the Referee’s report is confirmed insofar as it sustained charge I and disaffirmed insofar as it did not sustain charge II; and it is further ordered that respondent is found guilty of the professional misconduct charged in the petition; and it is further ordered that respondent is censured.